DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 that is dependent on Claim 1 recites the limitation "a drive shaft" in Line 3.  There is insufficient antecedent basis for this limitation in the claim, as a drive shaft is claimed in Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eason (U.S. Patent # 4890849).

Regarding claim 1, Eason discloses emergency seal (fig 9) for a watercraft (intended use limitation, background/summary), comprising a radially inner surface (inner surface 860) suitable for resting on the radially outer surface of a drive shaft (outer surface of 10, fig 4 same as fig 9) and a radially outer surface (24) suitable for being subjected to the action of a pressure fluid,(outer surface of seal under pressure of fluid through port, fig 4 same as fig 9) wherein the emergency seal has a constant cross section along its own circumferential development (annular seal), wherein the cross section comprises a main solid portion (as seen in examiner annotated fig 9 below) from which two appendices depart which substantially develop outwards in the radial direction (as seen in examiner annotated fig 9 below), wherein the radially inner surface comprises at least two sealing prominences (as seen in examiner annotated fig 9 below) and wherein the emergency seal is made from an elastomeric material (abstract).

    PNG
    media_image1.png
    684
    680
    media_image1.png
    Greyscale

Regarding claim 2, Eason discloses emergency seal, wherein the elastomeric material is selected in the group comprising: ACM, FKM, CR, NBR, HNBR, SBR, XNBR, AU, EU ( Col 8 Lines 29 – 30).
Regarding claim 5, Eason discloses emergency seal, having a symmetrical cross section with respect to an axial mid plane pi perpendicular to axis X (seal is symmetrical to axis).
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (U.S. Patent # 3331610).
Regarding claim 1, Olson discloses emergency seal (fig 7) for a watercraft (intended use limitation, seal can be used for a watercraft), comprising a radially inner surface (inner surface) suitable for resting on the radially outer surface of a drive shaft (outer surface of 24’’) and a radially outer surface suitable for being subjected to the action of a pressure fluid,(outer surface of seal under pressure of fluid through port 34) wherein the emergency seal has a constant cross section along its own circumferential development (annular seal), wherein the cross section comprises a main solid portion (as seen in examiner annotated fig 7 below) from which two appendices depart which substantially develop outwards in the radial direction (as seen in examiner annotated fig 7 below), wherein the radially inner surface comprises at least two sealing prominences (as seen in examiner annotated fig 7 below) and wherein the emergency seal is made from an elastomeric material (Description of fig 7).

    PNG
    media_image2.png
    430
    668
    media_image2.png
    Greyscale

Regarding claim 3, Olson discloses emergency seal, having a monolithic structure (33’’ is monolithic).
Regarding claim 4, Olson discloses emergency seal, having a mono-material structure (33’’ has a single material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olson.
Regarding claim 6, Olson discloses seal assembly comprising an emergency seal, and a seat obtained in an apparatus of the watercraft (as seen in examiner annotated fig 7 above) intended to define the passage for a drive shaft (24’’), wherein the emergency seal has an outer diameter Dg (OD of seal), the seat has an outer diameter Ds (OD of seat).
Olson does not disclose wherein Dg is larger than Ds in a proportion comprised between 1% and 5%.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the difference in outer diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a less gap between the seal and the seat and thereby better retention of the seal in the seat.  
Regarding claim 7, Olson discloses seal assembly, wherein: - the seat has an axial extension e,
- the main solid portion of the emergency seal has an axial extension a, and - the emergency seal has an overall axial extension d, and wherein a < e <d (axial extension of seal < axial extension of seat <overall axial extension of seal as seen in examiner annotated fig 7 above).
Regarding claim 8, Olson discloses seal assembly, wherein the emergency seal is free to rotate in the seat around axis X (33’’ is capable of rotating around 24’’).
Claims 6 , 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eason.

Regarding claim 6, Eason discloses seal assembly comprising an emergency seal, and a seat obtained in an apparatus of the watercraft (as seen in examiner annotated fig 9 above) intended to define the passage for a drive shaft (10), wherein the emergency seal has an outer diameter Dg (OD of seal), the seat has an outer diameter Ds (OD of seat).
Eason does not disclose wherein Dg is larger than Ds in a proportion comprised between 1% and 5%.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the difference in outer diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a less gap between the seal and the seat and thereby better retention of the seal in the seat.  

Regarding claim 9, Eason discloses sealing package comprising a seal assembly, and a plurality of service seals (220 and 420, fig 4 same as fig 9).
Regarding claim 10, Eason discloses sealing package (fig 4), wherein at least a first service seal (220) is axially next to the emergency seal (320) on a first side (left side), and at least a second service seal (420) is axially next to the emergency seal (320) on a second side (right side) axially opposed to the first side (left side) with respect to the emergency seal (320).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675